Case 6:19-cr-00117-RBD-GJK Document 41 Filed 10/03/19 Page 1 of 2 PageID 120




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  UNITED STATES OF AMERICA,

                Plaintiff,

  v.                                                       Case No: 6:19-cr-117-Orl-37GJK

  MICHAEL JOHN WAGNER,

                Defendant.
                                             /

                              NOTICE OF APPEARANCE AND
                               SUBSTITUTION OF COUNSEL

         The Office of the Federal Defender has been appointed by the Court to represent the

  Defendant, Michael John Wagner, in the above-styled cause.

         The Clerk is requested to remove Alisha Marie S. Nair, as the notice counsel, and enter

  the appearance of Nicole Mouakar, Assistant Federal Defender, as counsel for the Defendant.

         Respectfully submitted this 3rd day of October 2019.


                                                      DONNA LEE ELM
                                                      FEDERAL DEFENDER

                                                      /s/ Nicole Mouakar
                                                      Nicole Mouakar
                                                      First Assistant Federal Defender
                                                      Florida Bar No. 0074389
                                                      201 South Orange Avenue, Suite 300
                                                      Orlando, FL 32801
                                                      Telephone: 407-648-6338
                                                      Fax: 407-648-6095
                                                      E-Mail: Nicole_mouakar@fd.org
Case 6:19-cr-00117-RBD-GJK Document 41 Filed 10/03/19 Page 2 of 2 PageID 121




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that undersigned electronically filed the foregoing Notice of

  Appearance and Substitution of Counsel with the Clerk of Court (CM/ECF) by using the

  CM/ECF system which will send a notice of electronic filing to Emily C. L. Chang, Assistant

  United States Attorney, this 3rd day of October 2019.


                                                     /s/ Nicole Mouakar
                                                     Attorney for Defendant




                                               2
